DETAILED ACTION
This action is responsive to the application No.16/467,697 filed on 06/07/2019.
Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for AIA  the applicant regards as the invention.
Claim 2 recites limitation of “the polysilicon layer comprises silicon oxide and silicon nitride” in line 1 and 2 which is unclear, therefore, the claim is indefinite. Because polysilicon cannot be silicon oxide or silicon nitride. As show in applicant’s specification page 4 and 5 and FIG. 1 and 2. The interlayer dielectric layer comprises a silicon nitride layer 80 and a silicon oxide layer 90 and in flow chart in step 10, also the specification and drawing does not show the polysilicon layer 50 comprises silicon oxide and silicon nitride. For purposes of examination, the recited limitation is being interpreted as “the interlayer dielectric layer comprises a silicon nitride layer and a silicon oxide layer” (see Fig. 1 and 2).

Claim 12 recites limitation of “the polysilicon layer comprises silicon oxide and silicon nitride” in line 1 and 2 which is unclear, therefore, the claim is indefinite. Because polysilicon cannot be silicon oxide or silicon nitride. As show in applicant’s specification page 4 and 5 and FIG. 1 and 2. The interlayer dielectric layer comprises a silicon nitride layer 80 and a silicon oxide layer 90 and in flow chart in step 10, also the specification and drawing does not show the polysilicon layer 50 comprises silicon oxide and silicon nitride. For purposes of examination, the recited limitation is being interpreted as “the interlayer dielectric layer comprises a silicon nitride layer and a silicon oxide layer” (see Fig. 1 and 2).
The remaining claims are dependent from the rejected base claims 2, 7 and 12 therefore, inherit the deficiency therefore.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over by SHIN (US 2016/0307936 A1; hereinafter ‘Shin’).
Regarding independent claim 1, Shin’s Fig. 5A-5F discloses a semiconductor component, comprising:
a substrate (SUB, [0043]); 
a polysilicon layer (SE1 (i.e., polycrystalline silicon (poly-Si) material), Note: paragraph 0106 established SE1 is polycrystalline silicon, it is also called polysilicon or poly-Si, is a high purity, polycrystalline form of silicon. Therefore, SE1 is consider as polysilicon layer), wherein the polysilicon layer (SE1) is formed on the substrate (SUB), the polysilicon layer (SE1) comprises a source (SA, [0045 and 0065]), a channel (i.e., the middle portion of the first semiconductor layer A1 is the channel area, [0045]), and a drain (SD, [0045 and 0065]), and the source and the drain (the impurities are doped are defined as the source area SA and the drain area DA) are formed at two sides of the polysilicon layer (i.e., semiconductor layer A1, Fig. 5A-5F), and the channel (the middle portion of the first semiconductor layer A1 is the channel area) is formed between the source (SA) and the drain (SD); 

a gate (G1, [0045]), wherein the gate is formed on the gate insulating layer (GI), and the gate is formed directly above the channel (see Fig. 5A-5F); 
an interlayer dielectric layer (ILD, [0050-0051]), wherein the interlayer dielectric layer is formed above the gate (G1) and covers the gate (see Fig. 5A-5F), and
a metal conducting wire (S1/D1, [0054]), wherein the metal conducting wire extends through (see S1/D1 is extended through ILD, see Fig. 5E) an upper surface (Fig. 5E) of the interlayer dielectric layer (ILD, [0066]) and contacts with the source (SA) or the drain (SD); 
a passivation layer (PAS, [0056]), wherein the passivation layer covers the interlayer dielectric layer (ILD);
a pixel electrode (a pixel electrode (e.g., anode electrode for the organic light emitting diode display) may be included as connecting to the first drain electrode D1 and/or second drain electrode D2, [0056]), wherein the pixel electrode is connected to the metal conducting wire (e.g., anode electrode for the organic light emitting diode display) may be included as connecting to the first drain electrode D1 and/or second drain electrode D2, see Fig. 5E-5F, [0056]); and
a light shielding layer (a light shield layer may be included at some required areas between the substrate SUB and the buffer layer BUF, [0044]), wherein the light shielding layer is formed between the substrate and the polysilicon layer (Note: as show on paragraph 0044 and 0061, the light shield layer may be included at some required areas between the substrate (SUB) and the buffer layer (BUF). Therefore, light shield 
Shin does not explicitly disclose 
the interlayer dielectric layer is implanted with hydrogen atoms by ion implantation and rapidly annealed at high temperature to form a hydrogenated interlayer dielectric layer;
the limitation "the interlayer dielectric layer is implanted with hydrogen atoms by ion implantation and rapidly annealed at high temperature to form a hydrogenated interlayer dielectric layer;” is merely a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966. Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that the applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claim 2, Shin’s Fig. 5A-5F discloses the semiconductor component according to claim 1, wherein 
the interlayer dielectric layer (ILD, [0050]) comprises a silicon nitride layer (a nitride layer SIN including a silicon nitride (SiNx), [0050]) and a silicon oxide layer (an oxide layer SIO including a silicon oxide (SiOx), [0050]).
Regarding independent claim 4, Shin’s Fig. 5A-5F discloses a semiconductor component, comprising:
a substrate (SUB, [0043]); 
a polysilicon layer (SE1 (i.e., polycrystalline silicon (poly-Si) material), Note: paragraph 0106 established SE1 is polycrystalline silicon, it is also called polysilicon or poly-Si, is a high purity, polycrystalline form of silicon. Therefore, SE1 is consider as polysilicon layer), wherein the polysilicon layer (SE1) is formed on the substrate (SUB), the polysilicon layer (SE1) comprises a source (SA, [0045 and 0065]), a channel (i.e., the middle portion of the first semiconductor layer A1 is the channel area, [0045]), and a drain (SD, [0045 and 0065]), the source and the drain (the impurities are doped are defined as the source area SA and the drain area DA) are formed at two sides of the polysilicon layer (i.e., semiconductor layer A1, Fig. 5A-5F), and the channel (the middle portion of the first semiconductor layer A1 is the channel area) is formed between the source (SA) and the drain (SD); 
a gate insulating layer (GI, [0047]), wherein the gate insulating layer is formed on the polysilicon layer (SE1 (i.e., polycrystalline silicon (poly-Si) material);
a gate (G1, [0045]), wherein the gate is formed on the gate insulating layer (GI), and the gate is formed directly above the channel (see Fig. 5A-5F); 
an interlayer dielectric layer (ILD, [0050-0051]), wherein the interlayer dielectric layer is formed above the gate (G1) and covers the gate (see Fig. 5A-5F), and
a metal conducting wire (S1/D1, [0054]), wherein the metal conducting wire extends through (see S1/D1 is extended through ILD, see Fig. 5E) an upper surface (Fig. 5E) of the interlayer dielectric layer (ILD, [0066]) and contacts with the source (SA) or the drain (SD); and
a passivation layer (PAS, [0056]), wherein the passivation layer covers the interlayer dielectric layer (ILD);
Shin does not explicitly disclose
the interlayer dielectric layer is implanted with hydrogen atoms by ion implantation and rapidly annealed at high temperature to form a hydrogenated interlayer dielectric layer;
the limitation "the interlayer dielectric layer is implanted with hydrogen atoms by ion implantation and rapidly annealed at high temperature to form a hydrogenated interlayer dielectric layer;” is merely a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966. Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that the applicant has the burden of proof in such cases, as the above case law makes clear.
However, product of the claim invention would produce the same process as show by Shin reference (see figure 2 (in step 220) and paragraphs 0040, 0059 and 0066).  
Regarding claim 5, Shin’s Fig. 5A-5F discloses the semiconductor component according to claim 4, wherein 
the semiconductor component further comprises a pixel electrode (a pixel electrode (e.g., anode electrode for the organic light emitting diode display) may be included as connecting to the first drain electrode D1 and/or second drain electrode D2, [0056]), connected to the metal conducting wire (e.g., anode electrode for the organic light emitting diode display) may be included as connecting to the first drain electrode D1 and/or second drain electrode D2, see Fig. 5E-5F, [0056]).
Regarding claim 6, Shin’s Fig. 5A-5F discloses the semiconductor component according to claim 4, wherein 
a light shielding layer (a light shield layer may be included at some required areas between the substrate SUB and the buffer layer BUF, [0044]) formed between the substrate and the polysilicon layer (Note: as show on paragraph 0044 and 0061, the light shield layer may be included at some required areas between the substrate (SUB) and the buffer layer (BUF). Therefore, light shield layer is form between the buffer layer (BUF) and substrate (SUB), and light shield layer further form between substrate (SUB) and the polysilicon layer (SE1 (i.e., polycrystalline silicon (poly-Si) material), [0081]).
Regarding claim 7, Shin’s Fig. 5A-5F discloses the semiconductor component according to claim 4, wherein 
the interlayer dielectric layer (ILD, [0050]) comprises a silicon nitride layer (a nitride layer SIN including a silicon nitride (SiNx), [0050]) and a silicon oxide layer (an oxide layer SIO including a silicon oxide (SiOx), [0050]).
2.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over by SHIN (US 2016/0307936 A1; hereinafter ‘Shin’), in view of Yamaguchi (US 2001/0023091 A1; hereinafter ‘Yamaguchi’).
Regarding independent claim 9, Shin’s Fig. 5A-5F discloses method of fabricating a semiconductor component, comprising:
providing a substrate (SUB, [0043]); 
forming a polysilicon layer (SE1 (i.e., polycrystalline silicon (poly-Si) material), Note: paragraph 0106 established SE1 is polycrystalline silicon, it is also called polysilicon or poly-Si, is a high purity, polycrystalline form of silicon. Therefore, SE1 is consider as polysilicon layer) on the substrate (SUB), wherein the polysilicon layer comprises a source (SA, [0045 and 0065]), a channel (i.e., the middle portion of the first semiconductor layer A1 is the channel area, [0045]), and a drain (SD, [0045 and 0065]), and the source and the drain (the impurities are doped are defined as the source area SA and the drain area DA) are formed at two sides of the polysilicon layer (i.e., semiconductor layer A1, Fig. 5A-5F), and the channel (the middle portion of the first semiconductor layer A1 is the channel area) is formed between the source (SA) and the drain (SD); 
forming a gate insulating layer (GI, [0047]) formed on the polysilicon layer (SE1 (i.e., polycrystalline silicon (poly-Si) material);
forming a gate (G1, [0045]) on the gate insulating layer (GI), and the gate is formed directly above the channel (see Fig. 5A-5F); 
forming an interlayer dielectric layer (ILD, [0050-0051]) above the gate (G1), wherein the interlayer dielectric layer covers the gate (see Fig. 5A-5F), and
forming a metal conducting wire (S1/D1, [0054]), wherein the metal conducting wire extends through (see S1/D1 is extended through ILD, see Fig. 5E) an upper surface (Fig. 5E) of the interlayer dielectric layer (ILD, [0066]) and contacts with the source (SA) or the drain (SD); 
forming a passivation layer (PAS, [0056]), wherein the passivation layer covers the interlayer dielectric layer (ILD);
Shin does not explicitly disclose
the interlayer dielectric layer is implanted with hydrogen atoms by ion implantation and rapidly annealed at high temperature to form a hydrogenated interlayer dielectric layer;
Yamaguchi as show on paragraph 0029, 0034, 0040-0041 and 0085, and figures 3C-3D established hydrogen ions introduced into an insulating film such as a silicon, then annealing by irradiation with a laser light is performed to activate the N ion introduced in Fig. 3C. The effect of laser irradiation will be enhanced by simultaneous heating at about 300.degree. C. This annealing may be replaced by the above mentioned RTA (rapid thermal annealing) with infrared ray or heating (Fig. 3D). Therefore, it would be obvious for one of ordinary skill in the art to use this process step as show by Yamaguchi reference to discloses claimed limitation “the interlayer dielectric layer is implanted with hydrogen atoms by ion implantation and rapidly annealed at high temperature to form a hydrogenated interlayer dielectric layer;” 
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Yamaguchi to teachings of Shin such as applied the process step high temperature annealing treatment may be performed on interlayer dielectric layer, the high temperature annealing treatment may diffuse hydrogen in interlayer dielectric layer (hydrogenation) (Yamaguchi Fig. 3C-3D) of Yamaguchi to modify the process step the interlayer dielectric layer is implanted with hydrogen atoms by ion implantation and rapidly annealed at high temperature to form a hydrogenated interlayer dielectric layer (Shin, Fig. 6) of Shin. It is suitable way to producing that device. It would be obvious to employ the method as claimed as it was a known method that would have produced the device that would work the same way giving predictable results.
Regarding claim 10, Shin’s Fig. 5A-5F discloses the method of fabricating the semiconductor component according to claim 9, wherein 
the method further comprises forming a pixel electrode (a pixel electrode (e.g., anode electrode for the organic light emitting diode display) may be included as connecting to the first drain electrode D1 and/or second drain electrode D2, [0056]), connected to the metal conducting wire (e.g., anode electrode for the organic light emitting diode display) may be included as connecting to the first drain electrode D1 and/or second drain electrode D2, see Fig. 5E-5F, [0056]).
Regarding claim 11, Shin’s Fig. 5A-5F discloses the method of fabricating the semiconductor component according to claim 9, wherein 
the method further comprises forming a light shielding layer (a light shield layer may be included at some required areas between the substrate SUB and the buffer layer BUF, [0044]) between the substrate and the polysilicon layer (Note: as show on paragraph 0044 and 0061, the light shield layer may be included at some required areas between the substrate (SUB) and the buffer layer (BUF). Therefore, light shield layer is form between the buffer layer (BUF) and substrate (SUB), and light shield layer further form between substrate (SUB) and the polysilicon layer (SE1 (i.e., polycrystalline silicon (poly-Si) material), [0106]).
Regarding claim 12, Shin’s Fig. 5A-5F discloses the semiconductor component according to claim 9, wherein 
the interlayer dielectric layer (ILD, [0050]) comprises a silicon nitride layer (a nitride layer SIN including a silicon nitride (SiNx), [0050]) and a silicon oxide layer (an oxide layer SIO including a silicon oxide (SiOx), [0050]).
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over by SHIN (US 2016/0307936 A1; hereinafter ‘Shin’), in view of Hamada (US 5,693,961; hereinafter ‘Hamada”).
Regarding claim 3, Shin’s Fig. 5A-5F discloses the semiconductor component according to claim 1, but does not explicitly disclose wherein 
the ion implantation further implants hydrogen atoms into the channel.
Hamada’s Fig. 1 discloses the ion implantation further implants hydrogen atoms into the channel (col 3, lines 13-24).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Hamada to teachings of Shin such as applied the step the ion implantation further implants hydrogen atoms into the channel (Hamada Fig. 1) of Hamada to modify the channel (i.e., the middle portion of the first semiconductor layer A1) having implants hydrogen atoms into (Shin Fig. 5A-5F) of Shin. One of ordinary skill in the art would have been motivated to make this modification in order to provide the drain current-to-gate voltage characteristics are improved (Hamada, col 3, lines 13-24).
Regarding claim 8, Shin’s Fig. 5A-5F discloses the semiconductor component according to claim 4, but does not explicitly disclose wherein 
the ion implantation further implants hydrogen atoms into the channel. 
Hamada’s Fig. 1 discloses the ion implantation further implants hydrogen atoms into the channel (col 3, lines 13-24).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Hamada to teachings of Shin such as applied the step the ion implantation further implants hydrogen atoms into the channel (Hamada Fig. 1) of Hamada to modify the channel (i.e., the middle portion of the first semiconductor layer A1) having implants hydrogen atoms into (Shin Fig. 5A-5F) of Shin. One of ordinary skill in the art would have been motivated to make this modification in order to provide the drain current-to-gate voltage characteristics are improved (Hamada, col 3, lines 13-24).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over by SHIN (US 2016/0307936 A1; hereinafter ‘Shin’), in view of Yamaguchi (US 2001/0023091 A1; hereinafter ‘Yamaguchi’), and further in view of Hamada (US 5,693,961; hereinafter ‘Hamada”).
Regarding claim 13, Shin in view of Wang discloses the method of fabricating the semiconductor component according to claim 9, but does not explicitly disclose wherein 
the ion implantation further implants hydrogen atoms into the channel.
Hamada’s Fig. 1 discloses the ion implantation further implants hydrogen atoms into the channel (col 3, lines 13-24).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Hamada to teachings of Shin such as applied the step the ion implantation further implants hydrogen atoms into the channel (Hamada Fig. 1) of Hamada to modify the channel (i.e., the middle portion of the first semiconductor layer A1) having implants hydrogen atoms into (Shin Fig. 5A-5F) of Shin. One of ordinary skill in the art would have been motivated to make this modification in order to provide the drain current-to-gate voltage characteristics are improved (Hamada, col 3, lines 13-24).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        




/LONG  LE/
Examiner, Art Unit 2815